[Cite as Cleveland Metro. Bar Assn. v. Kealy, 125 Ohio St.3d 238, 2010-Ohio-1554.]




            CLEVELAND METROPOLITAN BAR ASSOCIATION v. KEALY.
                    [Cite as Cleveland Metro. Bar Assn. v. Kealy,
                        125 Ohio St.3d 238, 2010-Ohio-1554.]
Attorneys at law — Misconduct — Multiple violations of the Disciplinary Rules —
        Substantial mitigation — 18-month license suspension, partially stayed.
  (No. 2009-1535 — Submitted December 1, 2009 — Decided April 12, 2010.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 08-075.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, John C. Kealy of Cleveland, Ohio, Attorney
Registration No. 0031331, has been admitted to the practice of law in Ohio since
1970. The Board of Commissioners on Grievances and Discipline recommends
that we suspend respondent’s license to practice law for 18 months, with six
months stayed, based on its findings that he failed to carry out a contract of
employment with Ben Davis and neglected several matters during the
representation. Further, respondent failed to cooperate in relator’s subsequent
investigation and, in doing so, knowingly misrepresented certain facts.              In
addition, respondent improperly borrowed $20,000 from another client, John
Krawulski, from whom he had obtained a power of attorney, and after
Krawulski’s death, he failed to disclose the loan in the inventory prepared while
also serving as executor for Krawulski’s estate. We accept the board’s findings
regarding this professional misconduct, but due to mitigating factors, we modify
its recommended sanction to that recommended by the panel and impose an 18-
month suspension with 12 months stayed.
                                   SUPREME COURT OF OHIO




         {¶ 2} Relator, Cleveland Metropolitan Bar Association, charged
respondent with violations of the Disciplinary Rules of the Code of Professional
Responsibility, the Rules of Professional Conduct,1 and Gov.Bar R. V(4)(G)
(requiring a lawyer to cooperate in a disciplinary investigation). A panel of the
Board of Commissioners on Grievances and Discipline heard the case, found that
respondent had committed professional misconduct, and recommended an 18-
month suspension with 12 months stayed. The board adopted the panel’s findings
but recommended an 18-month suspension with six months stayed.
                                           Misconduct
                                  Count I: The Davis Matter
         {¶ 3} On May 6, 2000, Ben Davis was cited for causing an automobile
accident involving another driver. On May 2, 2002, the United Services Auto
Association (“USAA”), the other driver’s insurance carrier, sued Davis on a
subrogation claim, seeking to recover approximately $13,000 as a result of that
accident. Respondent undertook Davis’s representation and filed an answer and
counterclaim. But the counterclaim alleged damages for injuries to Davis caused
by the other driver, and respondent never joined the other driver as a party to that
litigation. Additionally, he never responded to USAA’s requests for admissions
or to its motion to dismiss the counterclaim.                    And on January 16, 2003,
respondent failed to appear for the final pretrial hearing. Thereafter, neither
respondent nor Davis appeared for the scheduled trial on May 7, 2003, and as a
result, the trial court entered a default judgment against Davis in the amount of
$13,609.08.




1. Relator charged respondent with misconduct under applicable rules for acts occurring before
and after February 1, 2007, the effective date of the Rules of Professional Conduct, which
supersede the Code of Professional Responsibility. When both the former and current rules are
cited for the same act, the allegation constitutes a single ethical violation. Disciplinary Counsel v.
Freeman, 119 Ohio St.3d 330, 2008-Ohio-3836, 894 N.E.2d 31, ¶ 1, fn. 1.




                                                  2
                                January Term, 2010




       {¶ 4} The board found by clear and convincing evidence that in failing to
properly represent his client, respondent had violated 1-102(A)(5) (engaging in
conduct prejudicial to the administration of justice), 6-101(A)(3) (neglecting an
entrusted legal matter), DR 7-101(A)(2) (intentionally failing to carry out a
contract of employment with a client), and 7-101(A)(3) (intentionally prejudicing
or damaging a client). We accept the board’s findings as to this representation.
         Count II: Failure to Cooperate and Knowing Misrepresentation
       {¶ 5} In October 2007, an investigator for the Cleveland Metropolitan
Bar Association interviewed respondent regarding the Davis matter. During that
meeting, respondent told the investigator that he had never received notices of the
pretrial or trial dates in the Davis case when, in fact, he had received written
notices from the court.
       {¶ 6} As a result of respondent’s deception, the board found clear and
convincing evidence that he had violated Gov.Bar R. V(4)(G) and Prof.Cond.R.
8.1(a) (knowingly making a false statement of material fact in connection with a
disciplinary matter) and 8.4(h) (engaging in conduct adversely reflecting on the
lawyer’s fitness to practice law). We also accept these findings of the board.
                          Count III: The Krawulski Matter
       {¶ 7} Respondent began representing John Krawulski in early 2002. In
November 2003, Krawulski developed serious medical problems and signed a
general power of attorney authorizing respondent to act for him. Krawulski also
executed a last will and testament naming respondent as executor of his estate.
On or about August 23, 2004, respondent and his wife borrowed $20,000 from
Krawulski, evidenced by a promissory note agreeing to repay the loan.
Respondent signed the check from Krawulski’s account to himself and his wife
under the durable power of attorney. Krawulski died on January 10, 2005, and on
February 4, 2005, respondent filed an application in the Cuyahoga County
Probate Court to administer Krawulski’s estate. In the application, however,



                                         3
                            SUPREME COURT OF OHIO




respondent failed to disclose the $20,000 promissory note. On July 26, 2005,
Krawulski’s heirs filed a motion to remove respondent as the estate’s executor.
The next day, respondent filed an inventory and appraisal in connection with the
estate and again failed to disclose the existence of the promissory note.
Krawulski’s heirs filed exceptions to the inventory and appraisal, and on
September 1, 2005, respondent resigned as executor of the estate.               The
administrator of the Krawulski estate subsequently filed a complaint in probate
court against respondent alleging breach of fiduciary duty and seeking an
accounting. The new executor filed suit against respondent in the Cuyahoga
County Court of Common Pleas, alleging breach of fiduciary duty and
negligence. Respondent and the estate ultimately settled both complaints for
$45,000.
       {¶ 8} As a consequence of violating his fiduciary duties as attorney and
executor of Krawulski’s estate, the board found clear and convincing evidence
that respondent had violated DR 1-102)(A)(4) (engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation), 1-102(A)(5), and 5-104(A)
(entering into a business transaction with a client when the lawyer and client have
differing interests). We accept these findings.
                                     Sanction
       {¶ 9} Respondent does not object to the board’s findings, but seeks a
lesser sanction. Relator had initially recommended an 18-month suspension with
12 months stayed, but now seeks an 18-month suspension with six months stayed,
in accord with the board’s recommendation.
       {¶ 10} Respondent has breached duties to his clients and to the public. In
determining the appropriate sanction for attorney misconduct, “we consider the
duties violated, the actual or potential injury caused, the attorney’s mental state,
the existence of aggravating or mitigating circumstances, and sanctions imposed
in similar cases.” Stark Cty. Bar Assn. v. Ake, 111 Ohio St.3d 266, 2006-Ohio-




                                         4
                                January Term, 2010




5704, 855 N.E.2d 1206, ¶ 44. We weigh the aggravating and mitigating factors to
decide whether circumstances warrant a more lenient or exacting disposition. See
Section 10(B) of the Rules and Regulations Governing Procedure on Complaints
and Hearings Before the Board of Commissioners on Grievances and Discipline
(“BCGD Proc.Reg”). Because each disciplinary case involves unique facts and
circumstances, we are not limited to the factors specified in the rule and may take
into account “all relevant factors” in determining which sanction to impose. Id.
                       Aggravating and Mitigating Factors
         {¶ 11} In recommending a sanction for respondent’s misconduct, the
board weighed the aggravating and mitigating factors listed in BCGD Proc.Reg.
10(B).
         {¶ 12} Regarding aggravating factors, the board determined that
respondent engaged in a pattern of misconduct and that he refused to completely
acknowledge the wrongfulness of his conduct (although he admitted to engaging
in the actions that form the basis of the misconduct).           BCGD Proc.Reg.
10(B)(1)(c) and (g). The board also found troubling the fact that he was not
initially forthcoming in the investigation of his ethical infractions and that he
caused actual harm to his clients. BCGD Proc.Reg. 10(B)(1)(e) and (h).
         {¶ 13} Regarding mitigating factors, the board noted that respondent was
64 years old at the time of the hearing, had been admitted to the practice of law in
1970, and has not been subject to any prior discipline.          BCGD Proc.Reg.
10(B)(2)(a). Additionally, the board noted that respondent has been active with
the local legal aid society for 25 years and does a “staggering amount” of pro
bono work. BCGD Proc.Reg. 10(B)(2)(e). It noted that respondent is also active
in his community, with a long history of volunteer work for his church, local
charities, and other organizations. Id.
         {¶ 14} We accept the board’s findings as to the aggravating and
mitigating factors.



                                          5
                             SUPREME COURT OF OHIO




                        Sanctions Imposed in Similar Cases
       {¶ 15} We have considered sanctions in cases similar to that of the
respondent. In Cincinnati Bar Assn. v. Larson, 124 Ohio St.3d 249, 2009-Ohio-
6766, 921 N.E.2d 618, we imposed a two-year suspension with the last year
stayed on conditions, where an attorney had engaged in misleading one client
about the status of her driver’s license suspension and other traffic citations, failed
to perform his duties as counsel for that client and two others, failed to return
unearned fees to all three of these clients, and failed to cooperate in two of the
ensuing disciplinary investigations.     Id. at ¶ 2.    As aggravating factors, we
accepted the board’s findings that the attorney had engaged in a pattern of
misconduct and had caused all three clients harm, had failed to respond during
relator’s investigations until compelled by subpoena, and did not fully accept
responsibility for his misconduct. Id. at ¶ 41. As mitigating factors, we accepted
the board’s findings that the attorney had no prior disciplinary record, that he had
a debilitating sleep disorder, and that he had received favorable character and
competence assessments by three judges. Id. at ¶ 20.
       {¶ 16} In Toledo Bar Assn. v. Peters (1999), 87 Ohio St.3d 348, 349, 721
N.E.2d 26, we suspended an attorney for 18 months with the final 12 months
stayed on the condition that he submit to a monitoring program, based on neglect
of an entrusted legal matter and commingling his client funds with his own. As
mitigating factors, we accepted the board’s findings that the attorney had not been
previously disciplined by the court, had freely admitted his wrongdoing, and
showed remorse for his misconduct. Id.
       {¶ 17} In Akron Bar Assn. v. Holder, 102 Ohio St.3d 307, 2004-Ohio-
2835, 810 N.E.2d 426, we suspended an attorney for two years, with 18 months
stayed on the condition that the attorney engage in no further misconduct, based
on the attorney’s violations of 12 Disciplinary Rules, including DR 1-102(A)(4),
and Gov.Bar R. V(4). As aggravating factors in the case, the board found that the




                                          6
                               January Term, 2010




attorney’s client had been harmed by his misconduct and that he had acted
entirely from selfish motives. Id. at ¶ 33. As mitigating factors, the board found
that the attorney had practiced law for 37 years and had never before been
disciplined for professional misconduct, that his misconduct was directed against
only one client, and that he cooperated appropriately with the disciplinary
investigation.   Id. at ¶ 32. Although the Akron Bar Association sought the
attorney’s disbarment, we accepted the board’s recommendation of a more lenient
sanction, stating that the attorney’s 37 discipline-free years of practice, in
combination with the depth of remorse he expressed in the proceedings before the
court, convinced us that he would not repeat his transgressions. (Holder did not
live up to our expectations and was disbarred on December 27, 2006.)
       {¶ 18} In Akron Bar Assn. v. Markovich, 117 Ohio St.3d 313, 2008-Ohio-
862, 883 N.E.2d 1046, we suspended an attorney for one year with six months
stayed, on conditions, for committing professional misconduct by, among other
things, neglecting two clients’ cases, helping a client violate a civil protection
order, filing an unapproved dismissal entry, borrowing money from a client, and
misusing his client trust account. Id. at ¶ 2. The board found one aggravating
factor in the case – that the attorney had committed multiple offenses.        As
mitigating factors, the board found that the attorney had no previous disciplinary
record, had made restitution, and had submitted recommendations as to his good
character and reputation apart from the underlying conduct. Id. In accepting the
board’s findings, which we stated weighed in favor of leniency, we also noted that
the attorney had acknowledged the wrongfulness of his conduct and had
expressed genuine remorse.
                                   Disposition
       {¶ 19} Based on a review of the aggravating and mitigating factors in this
case, we conclude that respondent’s misconduct warrants a sanction more severe
than that imposed in Markovich but less exacting than that imposed in Larson.



                                        7
                               SUPREME COURT OF OHIO




While we recognize respondent’s grievous misconduct, we note that he has
worked in private practice for 39 years with no prior disciplinary record, has
settled and paid all claims owed to his clients, thereby alleviating their loss, has
provided extensive pro bono work with the Legal Aid Society for 25 years, and
has volunteered for his church, charities, and other community organizations.
This long history and other mitigating circumstances provide a basis to modify the
board’s recommended sanction to conform with what relator originally sought and
what the panel recommended. Accordingly, respondent is suspended from the
practice of law in the state of Ohio for 18 months, with 12 months stayed, on the
condition that he commit no further misconduct. If respondent fails to comply
with the terms of the stay, the stay will be lifted, and respondent will serve the full
18-month suspension.
        {¶ 20} Costs are taxed to respondent.
                                                                   Judgment accordingly.
        PFEIFER, LUNDBERG STRATTON, O’DONNELL, and LANZINGER, JJ., concur.
        MOYER, C.J.,2 and O’CONNOR and CUPP, JJ., dissent.
                                 __________________
        MOYER, C.J., dissenting.
        {¶ 21} I respectfully dissent from the majority decision in regard to the
sanction imposed on respondent. Respondent neglected a client matter, resulting
in a default judgment being entered against the client. He improperly obtained a
loan from another client who had hired respondent to execute a last will and
testament, a will that named respondent as executor of the estate. Both of these
charges are serious in their own right, but respondent’s misconduct is
compounded by the pattern of dishonesty and deceit he exhibited. Respondent
attempted to deceive the investigator from the Cleveland Metropolitan Bar

2. The late Chief Justice Thomas J. Moyer participated in the deliberations in, and the final
resolution of, this case prior to his death.




                                             8
                                January Term, 2010




Association who interviewed respondent about the client matter he neglected. In
the other matter, respondent did not disclose the loan he received from the client
when he applied for authority to administer the client’s estate and again failed to
disclose the client’s loan to him in the inventory and appraisal of the estate.
       {¶ 22} I conclude that due to the dishonesty displayed by the respondent,
he should serve a more severe suspension than that imposed by the majority. The
mitigating factors in this case do not warrant modifying the board’s recommended
sanction. I would therefore adopt the recommendation of the board and impose
an 18-month suspension with six months stayed.
       O’CONNOR and CUPP, JJ., concur in the foregoing opinion.
                               __________________
       R. Jeffrey Pollock and Erin K. Walsh, for relator.
       Leonard A. Spremulli, for respondent.
                            ______________________




                                          9